Citation Nr: 0307854	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  97-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for traumatic 
osteoarthritis at the base of the left first metacarpal, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 1999, the Board remanded the issue of an increased 
(compensable) evaluation for traumatic osteoarthritis of the 
base of the left first metacarpal.  In May 2002, the RO 
granted a 10 percent rating for traumatic osteoarthritis of 
the base of the left first metacarpal and service connection 
for osteoarthritis of the left hand and wrist as secondary to 
traumatic osteoarthritis of the base of the left first 
metacarpal.  The case has been returned to the Board for 
appellate review 


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The traumatic osteoarthritis of the base of the left 
first metacarpal, the minor extremity, results in favorable 
ankylosis of the left thumb.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic osteoarthritis at the base of the left first 
metacarpal, the minor extremity, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5224 (Effective prior to and on August 26, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and correspondence provided to both the 
appellant and his representative, specifically satisfies the 
requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim.  Also, the veteran was 
informed of the requirements of the VCAA, to include what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 182 (2002).

Further, during the pendency of his appeal, VA promulgated 
new regulations amending the rating criteria for ankylosis 
and limitation of motion of digits of the hand, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (codified at 38 
C.F.R. pt. 4).  In March 2003, he was provided with a copy of 
the new regulations that pertain to his disability.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  He also 
presented testimony at an October 1997 hearing at the RO.  
Moreover, this case was remanded in March 1999 for additional 
VA medical examination and opinion.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  

Factual Background

The service medical records relate that in August 1944, the 
veteran was involved in a vehicular accident and fractured 
the left first metacarpal.  The July 1948 report of the 
initial VA examination conducted after military discharge 
noted residuals of the fracture of the left first metacarpal 
at the proximal end.  The examiner reported swelling and 
indicated that the bone was enlarged.  An X-ray report noted 
considerable irregularity and arthritis at the base of the 
left first metacarpal.  The diagnosis was osteoarthritis at 
the base of the left first metacarpal secondary to old healed 
fracture.  An August 1948 rating decision granted service 
connection for osteoarthritis at the base of the left first 
metacarpal secondary to old healed fracture and assigned a 
noncompensable evaluation.  This rating remained in effect 
until the current claim.

At a hearing held at the RO in October 1997, the veteran 
stated that his symptoms included pain and decreased 
strength.  He indicated that he had a tendency to drop 
things.  He also noted that the cold weather increased his 
symptoms.  He also reported that he was right-handed.

VA outpatient records dated between 1991 and 1999 show that 
the veteran received treatment for a variety of ailments 
including osteoarthritis of multiple joints and incomplete 
quadriplegia.  There are no references to the left thumb.  

A VA examination was conducted in March 2002.  At that time 
the veteran reported pain which ranged from 0 to 4 out of 10 
with flare-ups occurring three times a week and lasting up to 
an hour.  Cold and striking the wrist caused the flare-ups.  
During flare-ups motion is limited in a way that he is unable 
to grasp objects firmly.  

On examination, it was reported that he had a stiff basal 
joint of the left thumb.  He was able to proximate his thumb 
to his index finger.  However it was a centimeter (cm.) short 
of the tip of the middle finger, 2 cm. short of the tip of 
the ring finger, and 3 cm. short of the small finger.  He was 
able to grasp a pen and twist the pen cap with his thumb, 
index and middle finger although there was discomfort.  The 
thumb metacarpal phalangeal joint was fixed at approximately 
10 degrees of flexion.  On direct palpation, there was pain 
particularly at the basal joint.  The range of motion of the 
proximal interphalangeal joint was 0 to 30 degrees.  X-rays 
revealed significant osteoarthritic changes in the first, 
second and third  metacarpophalangeal joint regions.  The 
first carpal metacarpal joint was essentially fused.  The 
diagnosis was malunion of the left first metacarpal fracture.  
It was also noted that arthritis of the left wrist and hand 
was secondary to the fracture malunion that he sustained in 
service.

The examiner commented that objective findings revealed 
weakened movement against moderate resistance in both the 
left hand and wrist.  The veteran had excess fatigability 
with use as demonstrated by decreased dexterity.  His 
condition also contributed to incoordination, as his thumb 
had decreased range of motion with its position of fusion 
being one of optimal choice.  Motion was particularly painful 
with radial deviation of the wrist and with attempts of 
opposition of the thumb.  The examiner also noted that a 
flare-up would cause additional loss of motion, increased 
pain and restrict the use of the left wrist and hand.  

In May 2002, the RO granted a 10 percent rating for traumatic 
osteoarthritis of the base of the left first metacarpal, 
effective January 1997.  The RO also granted service 
connection for osteoarthritis of the left hand and wrist as 
secondary to traumatic osteoarthritis of the base of the left 
first metacarpal and assigned separate 10 percent ratings.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In assessing a 
claim for an increased rating, the history of the disability 
should be considered.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a 10 percent rating for the veteran's 
service connected left thumb disability in accordance with 
the Schedule for Rating Disabilities 38 C.F.R. Part 4, 
Diagnostic Codes 5010-5224.  has been evaluated under 
38 C.F.R. § 4.71a, 

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5003 (2001).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

Diagnostic Code 5224 provides the rating criteria for 
ankylosis of the thumb.  Under this Code provision, a 10 
percent evaluation is warranted when the ankylosis of the 
minor thumb is favorable and the maximum 20 percent 
evaluation is warranted when the ankylosis of the minor thumb 
is unfavorable.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, was rated as 
amputation. (2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each was 
individually in favorable positions, was rated as unfavorable 
ankylosis. (3) With only one joint of a digit ankylosed or 
limited in its motion, the determination was made on the 
basis of whether motion was possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm; 
when so possible, the rating was for favorable ankylosis, 
otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint was regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, was rated as amputation.  38 C.F.R. § 4.71a (2001).

The Board notes that the criteria used to determine the 
extent to finger and thumb disability is considered disabling 
was changed, effective August 26, 2002.  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  Thus, the Board may apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).

Under rating criteria effective from August 26, 2002, 38 
C.F.R. § 4.71a, Diagnostic Code 5224 provides that favorable 
ankylosis of thumb warrants a 10 percent evaluation for the 
major and minor upper extremity; a 20 percent evaluation 
requires unfavorable ankylosis or either extremity.  Under 
Diagnostic Code 5228, which pertains to limitation of motion 
of the thumb, a 10 percent evaluation is warranted with a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted when there is a 
gap of more than two inches (5.1 centimeters (cm.)) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(effective August 26, 2002). 

If both the carpometacarpal and interphalangeal joints are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx. (ii) If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position. 
(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.  (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis. 38 C.F.R. § 4.71a (effective 
August 26, 2002).

The Board notes that when evaluating musculoskeletal 
disabilities, in addition to applying the schedular criteria, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996)

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In this regard, the most recent VA examination in March 2002 
has revealed that there is ankylosis involving the left 
thumb.  The carpal metacarpal joint was essentially fused and 
there was ankylosis of the thumb metacarpal phalangeal joint.  
However, it was fixed at approximately 10 degrees of flexion.  
Additionally, there was no ankylosis of proximal 
interphalangeal joint with range of motion of 0 to 30 
degrees.  The ankylosis of the thumb is not unfavorable.  
Furthermore range of motion testing showed no gaps of more 
than 5.1 cm. between the fingers and the thumb pad.  Based on 
this evidence the Board finds that the criteria for a rating 
in excess of10 percent under the old or revised rating 
criteria have not been met.  

The Board has considered the functional impairment caused by 
the pain as contemplated in the Deluca case.  During the 
recent examination the veteran reported that the pain ranged 
from 0 to 4 out of 10 with flare-ups occurring three times a 
week and lasting up to an hour.  Cold and striking the wrist 
caused the flare-ups.  The examiner reported an increase in 
symptoms on use.  However, these also involved primarily the 
wrist and hand as a whole.  The Board is satisfied that the 
current 10 percent adequately reflects the degree of 
functional impairment caused by the pain from the left thumb 
disability.  Accordingly the Board finds that the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
osteoarthritis of the base of the left first metacarpal, the 
minor extremity, is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

